United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. DISTRICT COURT, SOUTHERN
DISTRICT OF FLORIDA, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0071
Issued: May 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 11, 2017 appellant, through counsel, filed a timely appeal from an April 28,
2017 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish left shoulder and
neck conditions causally related to the accepted November 5, 2015 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2015 appellant, then a 60-year-old executive services administrator, filed
a traumatic injury claim (Form CA-1) alleging that, on November 5, 2015, she injured her left
shoulder and neck as a result of pushing and pulling carts from an elevator to a lobby and turning
over white plastic folding chairs while in the performance of duty. She did not stop work.
In a diagnostic report dated November 27, 2015, Dr. Alan Holz, a Board-certified
diagnostic radiologist, examined the results of a magnetic resonance imaging (MRI) scan of
appellant’s cervical spine. He observed degenerative changes throughout the cervical spine, a
slight flattening to the cord at C4-5 without myelomalacia, and a slight prominence to the central
canal possibly reflecting a presyrinx state at C7-T1, but with no appreciable compression to the
C8 nerve roots.
On December 31, 2015 Dr. Ivan Stoev, a Board-certified neurosurgeon, examined
appellant and diagnosed spinal stenosis due to degenerative disc disease at C4-5, C5-6, and C6-7,
and a disc herniation in the upper thoracic area at T4-5 without compression of the spinal cord.
He noted that she had neck pain radiating to her left shoulder since November 2015. Dr. Stoev
recommended that appellant undergo an anterior cervical discectomy and fusion from C4-7 with
titanium plates and screws. He reported that appellant’s medical history included back surgery,
orthopedic surgery of the shoulder, and a laminectomy.
In a development letter dated January 7, 2016, OWCP informed appellant that she had not
submitted sufficient factual or medical evidence to establish her claim. It advised her of the type
of factual and medical evidence needed and provided a questionnaire for her completion. OWCP
afforded her 30 days to respond.
Appellant submitted medical reports relating to her prior medical treatment including a
December 30, 2009 report by Dr. Michael Ruddy, a Board-certified orthopedic surgeon, who noted
that a lumbar spine MRI scan had been conducted on December 18, 2009, finding a bulge, a left
foraminal herniation, nerve root encroachment, and an annular tear at L5-S1. Also submitted was
an October 11, 2010 report in which Dr. Ruddy noted that appellant was symptomatic in her left
shoulder and hip.
In a diagnostic report dated July 14, 2011, Dr. Samuel Sered, a Board-certified diagnostic
radiologist, examined a left shoulder MRI scan and diagnosed: moderate-to-severe supraspinatus
tendinopathy with an associated intrasubstance tear and an intramuscular ganglion cyst along the
supraspinatus myotendinous junction; minimal infraspinatus tendinopathy with a mild edema
about the infraspinatus myotendinous junction; and mild acromioclavicular osteoarthritis.
In an operative note dated July 14, 2011, Dr. Ruddy performed a left shoulder operative
arthroscopy with subacromial decompression including a busectomy, release of the
coracoacromial ligament and a partial anterior/anterolateral acromioplasty. He noted that this
procedure was due to chronic pain in her left shoulder. The surgery was completed without
complications.

2

In a report dated November 9, 2015, Dr. Ruddy examined appellant and diagnosed cervical
spondylosis, bilateral shoulder impingement syndrome, and left upper extremity ulnar neuropathy.
He noted complaints of neck pain, bilateral shoulder pain.
On December 2, 2015 Dr. Ruddy reviewed the results of a November 27, 2015 MRI scan
and diagnosed spinal cord pressure at C4-5 and C5-6 related to degenerative spur formation.
By letter dated January 26, 2016, appellant responded to OWCP’s inquiries. She noted
that, on the date of injury, she did not recognize its severity and she thought that the pain would
subside in a few days. Appellant noted that she felt immediate effects of pain in her left shoulder
along with slight pain in the left side of her neck and right shoulder. She stated that she did not
sustain other injury between the date of injury and the dates she reported it to her supervisor and
physician. Appellant responded that she did not have similar disability or symptoms before
November 5, 2015, although she had left shoulder surgery on April 21, 2011 due to a fall and a
prior laminectomy at L5-S1.
By decision dated February 12, 2016, OWCP denied appellant’s claim, finding that she
had not submitted sufficient evidence to establish causal relationship between her diagnosed
conditions and the accepted November 5, 2015 employment incident. On February 7, 2017
appellant, through counsel, requested reconsideration and submitted a medical report, which
counsel asserted established causal relationship. Counsel further contended that aggravation of a
preexisting condition was compensable, regardless of the degree of aggravation and thus requested
that the decision of February 12, 2016 be reversed and that appellant’s claim be accepted for
aggravation of cervical spondylosis.
In a report dated October 4, 2016, Dr. Jackson Cohen, Board-certified in physical medicine
and rehabilitation, examined appellant and diagnosed complex regional pain syndrome of the right
upper limb. He noted that she had a history of anterior cervical discectomy and fusion and a left
posterior cervical foraminotomy at C5-6 and C6-7, and was being examined for follow-up after a
right stellate ganglion block failed to provide relief for her right upper extremity.
In a November 4, 2016 report, Dr. Cohen diagnosed the additional condition of right
cervical paraspinal muscle spasm and noted her right cervical paraspinal pain.
On November 10, 2016 Dr. Cohen performed a right cervical paraspinal trigger point
injection. The procedure was completed without complications. On November 21, 2016 appellant
returned for a follow-up, noting that the procedure had not provided significant pain relief for her
neck pain, and that her right upper extremity remained very sensitive to touch.
On April 4, 2016 Dr. Susanne Gonzalez Gallardo, a Board-certified neurologist, noted
appellant’s chronic cervical pain status following her anterior cervical discectomy and fusion.
Appellant reported a burning sensation over the lateral aspect of her shoulder to the midpoint
between elbow and shoulder.
On April 22, 2016 appellant underwent a left posterior/cervical foraminectomy at C5-6 and
C6-7. The surgery completed without complications. On the same date, appellant also underwent
an anterior cervical discectomy and fusion from C5-7 with use of titanium plates and screws. This
surgery also completed without complications.

3

In a report dated August 17, 2016, Dr. Ruddy noted that appellant had asked whether her
condition was compensable based on her pushing and pulling carts at work. He noted that counsel
would forward him a letter before a decision could be made, because he needed to review her entire
chart to determine whether her reflex sympathetic dystrophy was related to an injury at work.
On June 24, 2016 Dr. Gallardo conducted a nerve conduction velocity study on appellant’s
left and right upper extremities. For the left side, he observed electrophysiological evidence of a
moderate chronic cervical radiculopathy at C5, as well as a mild-to-moderate median
mononeuropathy.
In a February 16, 2017 letter, Dr. Ruddy noted that appellant was asymptomatic and had
been working regular duty prior to November 5, 2015. However, after the activities of
November 5, 2015, she became symptomatic related to the activities of pushing and pulling carts
and supplies over a carpet, pushing and pulling carts from an elevator to a lobby across another
carpeted floor, and performance of repetitive activities involving the upper extremities, including
placing chairs into an upright position. Dr. Ruddy noted, “These activities would increase the
stresses and strains across the cervical spine by increasing loads across the spine and particularly
the cervical disc that would put pressure on the spinal cord creating symptomology.”
By decision dated April 28, 2017, OWCP declined to modify the decision dated
February 12, 2016.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty it must first be determined whether fact of injury has been established.6 First, the employee
must submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7 Second, the employee must submit

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

4

sufficient evidence to establish that the employment incident caused a personal injury.8 Causal
relationship is a medical issue and the medical evidence required to establish causal relationship
is rationalized medical opinion evidence.9 Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on whether there is causal relationship
between the employee’s diagnosed condition and the accepted employment incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment incident identified by the employee.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish left shoulder
and neck conditions causally related to the accepted November 5, 2015 employment incident.
Appellant submitted a series reports from her physicians, including Drs. Stoev, Holze,
Ruddy, and Sered detailing her prior shoulder surgeries, degenerative conditions, and other
preexisting conditions which did not contain a statement of causal relationship between her
diagnosed conditions and documented dates prior to the accepted employment incident of
November 5, 2015. The Board has held that medical evidence which predates the date of a
traumatic injury has no probative value on the issue of causal relationship of a current medical
condition.12
In a report dated November 9, 2015, Dr. Ruddy examined appellant and diagnosed cervical
spondylosis, bilateral shoulder impingement syndrome, and left upper extremity ulnar neuropathy.
He noted neck pain, right shoulder pain, and left shoulder pain. Dr. Ruddy observed degenerative
changes throughout the cervical spine, a slight flattening to the cord at C4-5 without myelomalacia,
and a slight prominence to the central canal possibly reflecting a presyrinx state at C7-T1, but with
no appreciable compression to the C8 nerve roots. On December 2, 2015 Dr. Ruddy explained the
results of the November 27, 2015 MRI scan and diagnosed spinal cord pressure at C4-5 and C5-6
related to degenerative spur formation. On December 31, 2015 Dr. Stoev examined appellant and
diagnosed stenosis due to degenerative disc disease at C4-5, C5-6, and C6-7; and a disc herniation
in the upper thoracic area at T4-5 without compression of the spinal cord. In a report dated
October 4, 2016, Dr. Cohen examined appellant and diagnosed complex regional pain syndrome
of the right upper limb. He noted that she had a history of anterior cervical discectomy and fusion
and a left posterior cervical foraminotomy at C5-6 and C6-7, and visited that day for a follow-up
post a right stellate ganglion block on October 10, 2016, which did not provide relief for her right
upper extremity. The Board has held that a medical report is of limited probative value regarding
8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

11

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

V.N., Docket No. 16-1427 (issued December 13, 2016).

5

causal relationship if it does not contain medical rationale explaining how a given medical
condition/disability was related to employment factors.13 As none of these medical reports provide
medical rationale as to the cause of appellant’s diagnosed conditions they are insufficient to
establish her claim.
In support of his claim appellant submitted additional medical and surgical reports. In
reports dated November 4, 10, and 21, 2016, Dr. Cohen noted his treatment of appellant and noted
her diagnosed conditions. In an April 4, 2016 report, Dr. Gallardo noted appellant’s ongoing
complaints and he documented her April 22, 2016 left posterior/cervical foraminectomy at C5-6
and C6-7 and anterior cervical discectomy and fusion from C5-7 with use of titanium plates and
screws. He noted that the surgeries were completed without complications. The Board finds that
these medical reports also do not provide medical rationale as to the cause of appellant’s diagnosed
conditions and thus they are insufficient to establish her claim.
In medical reports dated February 16 and August 17, 2016, Dr. Ruddy provided medical
reports which noted that appellant was asymptomatic and working regular duties prior to
November 5, 2015, but after that date she became symptomatic related to the activities of pushing
and pulling carts and supplies over a carpet, pushing and pulling carts from an elevator to a lobby
across another carpeted floor, and performance of repetitive activities involving the upper
extremities, including placing chairs into an upright position. He opined that these activities would
increase the stresses and strains across the cervical spine by increasing loads across the spine and
particularly the cervical disc that would put pressure on the spinal cord creating symptomology.
The Board has held that neither the mere fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.14 Without a wellrationalized differentiation of the symptoms of appellant’s preexisting degenerative conditions
from any possible symptoms of aggravation resulting from the incident of November 5, 2015,
Dr. Ruddy’s opinion is insufficient to establish appellant’s claim.15
Finally, appellant has submitted diagnostic testing reports in support of her claim. The
Board has explained that diagnostic studies lack probative value as they do not address whether
the employment incident caused any of the diagnosed conditions.16 These reports are therefore
also insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence to support her allegation that
she sustained an injury causally related to the incident of November 5, 2015, the Board finds that
she has not met her burden of proof to establish a claim.
On appeal counsel argues that appellant has submitted sufficient evidence to establish a
causal relationship between her diagnosed conditions and the November 5, 2015 employment

13

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

14

Supra note 9.

15

Id.

16

See J.S., Docket No. 17-1039 (issued October 6, 2017).

6

incident. For the reasons set forth above, appellant has not met his burden of proof to establish his
claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to the accepted November 5, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

